Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 and 16-17 are rejected under 35 U.S.C. 102(a1) as being anticipated by Gravermann et al. (Pub No.US 2017/0030946 A1; hereinafter Gravermann).
Regarding Claim 1, Gravermann teaches a sensor (Senor 2 in fig. 5-Fg. 7; See [0094]-[0113]) for a separable connector (separable connector 230 in Fig. 5; See [0094]-[0096]) comprising:
an elongate plug body (elongated plug body 232 in fig. 5 and Fig. below; See [1013]) extending along an axis (See 232s extending along axis 100 in fig. 5 and Fig. below; See [0103]) and comprising an insulating resin (cable 230/232 in insulated; See [0029]);

    PNG
    media_image1.png
    864
    907
    media_image1.png
    Greyscale


a low voltage connection (connection 850 is connected to ground 840 in Fig. 7 and Fig. below, therefore 850 is low voltage; See [0112]) spaced along the axis from the high voltage connection (See [0112]-[0113]);
a substrate (180 in Fig. 7 and Fig. below; See [0112]) at least partially encased in the insulating resin (substrate 180 in fig. 7 is encased by insulating cable 230 in fig. 5; See [0094], [0112]) and extending around the axis between a high voltage portion and a low voltage portion of the substrate (substrate 180 extends between high voltage 230 and low voltage 850 in Fig. 7 and Fig. below; See [0112]);
a circuit (circuit 810/830/840/820 in fig. 7 and Fig. below; See [0112]) disposed on the substrate (circuit 810 is disposed on substrate 180 in Fig. 7; See [0112]) and extending from the high voltage portion to the low voltage portion of the substrate (substrate 180 and circuit 810 is in between 230 and 850 in Fig. 7 and Fig. below; See [0112]), the circuit comprising a plurality of first impedance elements (capacitor 810 and wires 830 is first impedance element in Fig. 7 and Fig. below; See [0112]-[0113]) electrically coupled between the high and low voltage connections (810/830 are electrically coupled between 230 and 850 in fig. 7 and Fig. below; See [0112]-[0113]); and


    PNG
    media_image2.png
    774
    896
    media_image2.png
    Greyscale

Regarding Claim 2, Gravermann teaches the sensor according to claim 1, wherein the circuit extends at least partially around the axis (circuit 810 extends around 230 in Fig. 7 and 230 extends around axis 100 in Fig. 5, therefore circuit 810 extends around axis 100).
Regarding Claim 3, Gravermann teaches the sensor according to claim 1, wherein the circuit extends a plurality of turns around the axis (circuit 810 extends around 300 in Fig. 7 and 300 has plurality of turns in Fig. 6A).
Regarding Claim 5, Gravermann teaches the sensor according to claim 1, wherein the circuit extends in an undulating path between the high and low voltage portions of the substrate (circuit 810 extends undulating path around substrate 180 and in between 230 and 850 in Fig. 7).
Regarding Claim 6, Gravermann teaches the sensor according to claim 1, wherein the low voltage portion of the substrate is proximate to the low voltage connection (See portion of substrate proximate to low voltage connection 850 in Fig. 7 and Fig. below).

    PNG
    media_image3.png
    755
    895
    media_image3.png
    Greyscale

Regarding Claim 7, Gravermann teaches the sensor according to claim 1, wherein the circuit extends around the low voltage connection (See fig. 7 and Fig. below).

    PNG
    media_image4.png
    755
    895
    media_image4.png
    Greyscale

Regarding Claim 8, Gravermann teaches the sensor according to claim 1, wherein the circuit extends substantially parallel to the axis (circuit 810 extends around 230 in Fig. 7 and 230 extends parallel or horizontally around axis 100 in Fig. 5, therefore circuit 810 extends parallel around axis 100).
Regarding Claim 9, Gravermann teaches the sensor according to claim 1, wherein the substrate extends a plurality of turns around the axis (See plurality of turns in fig. 6A-Fig. 6C and it extends around axis 100 in Fig. 5). 
Regarding Claim 16, Gravermann teaches the sensor according to claim 1, wherein the first impedance elements are spatially arranged (impedance element 810 is spatially arranged inside substrate 180 in Fig. 7) based on electrical field stress from the high voltage connection (electric field is based on entire arrangement and it from high voltage side 230 in fig. 5 and Fig. 7; See [0118]), a shape of the plug body, or both.
Regarding Claim 17, Gravermann teaches the sensor according to claim 1, wherein a voltage drop across each of the first impedance elements is substantially equal when subjected to electrical field stress from the high voltage connection (voltage drop same in both sides of 230 and 245; See [0094], [0098]). 


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gravermann in view of Carter et al. (Patent NO. US 4,745,264; hereinafter Carter).
Regarding Claim 4, Gravermann teaches the sensor according to claim 1. Gravermann is silent about wherein the circuit extends in a helical path.
Carter teaches helical path circuit (See helical path circuit in Fig. 1; See Col. 9, Lines 35-39)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Gravermann by using helical path circuit, as taught by Carter in order to reflect impedance (Carter; Col. 9, Lines 35-39).
Claims 23-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gravermann in view of SHIRAIWA et al. (Pub NO. US 2018/0246258 A1; hereinafter Shiraiwa).
Regarding Claim 23, Gravermann teaches the sensor according to claim 1, wherein the substrate has a shape toward the high voltage portion, the low voltage portion (See the shape of substrate in Fig. 7 and Fig. below between high voltage 230 and low voltage 850), or both.

    PNG
    media_image3.png
    755
    895
    media_image3.png
    Greyscale


Shiraiwa teaches substrate has a shape that tapers (See taper shape substrate 81W in Fig. 20; See [0261]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Gravermann by using taper shape substrate, as taught by Shiraiwa in order to reduce chipping and breakage of substrate (Shiraiwa; [0006]-[0007]).
Regarding Claim 24, Gravermann teaches the sensor according to claim 23. Gravermann is silent about wherein the substrate forms a cone shape. 
Shiraiwa teaches substrate forms a cone shape (See cone shape substrate 81W in Fig. 20; See [0261]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Gravermann by using substrate forms a cone shape, as taught by Shiraiwa in order to reduce chipping and breakage of substrate (Shiraiwa; [0006]-[0007]).
Regarding Claim 29, Gravermann teaches a method (method in Fig. 5 and Fig. 7; See [0094-[0113]) comprising:

forming the substrate to space the high and low voltage portions along an axis (substrate 180 makes space between high voltage 230 and low voltage 850 in Fig. 7 and Fig. below along horizontal axis); and 
molding an insulating resin (See [0029]) to at least partially encase the circuit and the substrate to form a plug body (plug body 230 in Fig. 7 is made of insulating resin to encase circuit and substrate in Fig. 5; See [0094]-[0113]).
Gravermann is silent about flexible substrate into a three-dimensional shape. 
Shiraiwa teaches flexible substrate into a three-dimensional shape (See flexible substrate 81W into three-dimensional shape in Fig. 20; See [0261]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Gravermann by using flexible substrate into a three-dimensional shape, as taught by Shiraiwa in order to reduce chipping and breakage of substrate (Shiraiwa; [0006]-[0007]).
Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. NOGUCHI et al. (Pub NO. US 2017/0091510 A1) discloses Wiring Board for Sensor.
	b. FURUTI et al. (Pub NO. US 2016/0295691 A1) discloses Printed Wiring Board.
	c. Ishizaki et al. (Pub NO. US 2016/0062512 A1) discloses Method of Manufacturing Electrode Substrate.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858